DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an image forming method for an image forming apparatus comprising a fixing unit comprising a fixing film, a heating member provided in an inner space of the fixing film, and a pressure member that forms, together with the heating member, a fixing nip portion, with the fixing film being interposed between the pressure member and the heating member, and wherein the image forming method comprises a fixing step of fixing the toner image to the recording material while nipping and conveying the recording material, on which the toner image has been formed, by the fixing nip portion, classified in G03G15/2017.
II. Claims 9-11, drawn to an image forming method for an image forming apparatus comprising a fixing unit comprising a fixing film, a heating member provided in an inner space of the fixing film, a holding member that holds the heating member, and a pressure member that forms, together with the heating member, a fixing nip portion, with the fixing film being interposed between the pressure member and the heating member, and wherein the image forming method comprises a fixing step of fixing the toner image to the recording material while nipping and conveying the recording material, on which the toner image has been formed, by the fixing nip portion, the holding member comprises, on a downstream side of the heating member in recording material conveying direction, a surface at a same height as a surface of the heating member that contacts an inner surface of the fixing film, and comprises, on a further downstream side in the recoding material conveying direction than the surface, a step formed by a protruding portion projecting from the surface toward the pressure member, classified in G03G15/2053.
III. Claims 12-13, drawn to an image forming apparatus comprising a fixing unit comprising a fixing film, a heating member provided in an inner space of the fixing film, and a pressure member that forms, together with the heating member, a fixing nip portion, with the fixing film being interposed between the pressure member and the heating member, and wherein the image forming method comprises a fixing step of fixing the toner image to the recording material while nipping and conveying the recording material, on which the toner image has been formed, by the fixing nip portion, classified in G03G2215/2003.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, the different inventions are not capable of use together because each set of claims is directed to distinct, independent, and complete image forming methods for an image forming apparatus not requiring or permitting use with the other method in the specification.
The image forming methods for an image forming apparatus also have different design. Specifically, the image forming apparatus used in the method of Invention II has a fixing unit comprising a holding member that holds the heating member, wherein the holding member comprises, on a downstream side of the heating member in recording material conveying direction, a surface at a same height as a surface of the heating member that contacts an inner surface of the fixing film, and comprises, on a further downstream side in the recoding material conveying direction than the surface, a step formed by a protruding portion projecting from the surface toward the pressure member, while the image forming apparatus used in the method of Invention I has a different configuration of the fixing unit and does not contain a holding member that would hold the heating member.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the process as claimed can be practiced with another materially different product, such as hand processing a flat photosensor with a copy camera and a separate processing unit to produce offset lithographic plates.
Inventions II and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  
In the instant case, the image forming apparatus of Invention III cannot be used in the method for an image forming apparatus of Invention II, because the image forming apparatus of Invention III has a different configuration of the fixing unit and does not contain a holding member that would hold the heating member, unlike the image forming apparatus required by the method of Invention II. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least G03G15/2017 along with a unique text search. 
Invention II would not be searched as above and would require a search in at least G03G15/2053 along with a unique text search.
Invention III would not be searched as above and would require a search in at least G03G2215/2003 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Elections




No telephone communication was made because the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone. See MPEP § 812.01. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.E./Examiner, Art Unit 1737         

/PETER L VAJDA/Primary Examiner, Art Unit 1737   
09/08/2022